DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.


Response to Arguments
Applicant’s amendments, filed on 09/10/2021, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant's arguments, see Page 5, filed 09/10/2021, with respect to the 101 REJECTIONS have been fully considered but they are not persuasive. 

Examiner interprets the claimed invention, in light of the specification, to be an improved mathematical analysis of a generically acquired/inputted seismic data set without practically applying the identified abstract idea (Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation) beyond Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)); Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); or Generally linking the use of the judicial exception to a particular technological environment or field of use.  Further, the claimed invention fails to add significantly more than the identified abstract idea. 
Due to a lack of a defining scope in the specification, Examiner’s broadest reasonable interpretation of the word ‘probing’ is to investigate.  Based on the Examiner’s broadest reasonable interpretation, in light of the specification, examiner considers the newly added limitation to be an abstract idea [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)] and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, therefore not practically applying the identified abstract idea.
The 2019 Eligibility Guidance states that an improvement in the judicial exception itself is NOT an improvement in technology.  
The rejection stands.  Please see updated rejection based on amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites enhancing low-frequency seismic data to improve a charactization precision of the deep carbonate reservoir by: performing a first inversion using statistical information of seismic data to obtain seismic wavelets, and then performing a second inversion using an optimized sparse regularization method to obtain seismic reflection coefficients; constructing a seismic wavelet Wb with rich low-frequency information by the following steps: calculating an average seismic wavelet Wa of the seismic data set based on the seismic wavelets obtained by the first inversion in step (1); performing an N-point Fourier transform on the average seismic wavelet W'a and obtaining a normalized amplitude spectrum Sa of the average seismic wavelet Wa wherein N represents a number of sampling points contained in a seismic trace; determining a reference position nl N /2, and setting a control parameter a and a control parameter;  
    PNG
    media_image1.png
    108
    440
    media_image1.png
    Greyscale
 wherein J is a sampling point number, and h is a sampling point number corresponding to a maximum value in the normalized amplitude spectrum a ; the 2h control parameter a has a value range of [0.01, n -1), when a value of the control 10parameter - decreases, a number of enhanced low-frequency components increases, P. and when the value of the control parameter a increases, the number of the enhanced low-frequency components decreases; the control parameter P has a value range of [1, 3], when a value of the control parameter P decreases, the energy of the enhanced low-frequency components decreases, and when the value of the control parameter P increases, the energy of the enhanced low-frequency components increases; calculating a conversion coefficient C according to  
    PNG
    media_image2.png
    43
    76
    media_image2.png
    Greyscale
 wherein o represents an elementary product operation; calculating a temporary seismic wavelet W according to  
    PNG
    media_image3.png
    30
    168
    media_image3.png
    Greyscale
 wherein ft(II) represents a Fourier transform, f represents an inverse Fourier transform, and real () represents an operation of taking a real part; calculating a scale transformation coefficient 2 according to  
    PNG
    media_image4.png
    47
    88
    media_image4.png
    Greyscale
 wherein sum (1) represents a summation operation; and calculating the seismic wavelet 'b with the rich low-frequency information according to  
    PNG
    media_image5.png
    35
    54
    media_image5.png
    Greyscale
 convoluting the seismic wavelet Wb with the rich low-frequency information and the seismic reflection coefficients obtained by the second inversion in step (1), to 11obtain a seismic data set with the rich low-frequency information and enhanced low- frequency energy; b) probing the deep carbonate reservoir based on enhanced low-frequency seismic data [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:

Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. inputting a seismic data set); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. probing the deep carbonate reservoir based on enhanced low-frequency seismic data). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach the algorithm of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864